953 F.2d 1391
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
CANADIAN INDEMNITY COMPANY, a Canadian corporation,Plaintiff-Appellant,v.K & T, INC. d/b/a Budget Rent-A-Car of Salt Lake City, aUtah corporation;  and General Accident InsuranceCompany, a Pennsylvania corporation,Defendants-Appellees.
No. 91-4039.
United States Court of Appeals, Tenth Circuit.
Jan. 22, 1992.

Before SEYMOUR and BARRETT, Circuit Judges, and BROWN,* District Judge.
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
Canadian Indemnity Company appeals from the district court's judgment dismissing this action as barred by the statute of limitations.   We have carefully reviewed the arguments of plaintiff and the authorities on which it relies.   We are not persuaded that the district court committed reversible error.


2
Accordingly, we AFFIRM the judgment of the district court.



*
 Honorable Wesley E. Brown, United States District Judge for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3